              DISTRICT COURT OF THE VIRGIN ISLANDS
              DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,            )
                                     )
              Plaintiff,             )
                                     )
              v.                     )   Civil No. 2008-158
                                     )
THE TERRITORY OF THE VIRGIN          )
ISLANDS and the VIRGIN ISLANDS       )
POLICE DEPARTMENT,                   )
                                     )
              Defendants.            )
                                     )

ATTORNEYS:

Gretchen Shappert, United States Attorney
Joycelyn Hewlett, AUSA
Sansara Cannon, AUSA
United States Attorney’s Office
St. Thomas, VI
Jeffrey Murray, Esq.
Aaron Fleisher, Esq.
Paul Killebrew, Esq.
United States Department of Justice
Washington, D.C.
     For the plaintiff,

Claude Walker, Attorney General
Carol Thomas-Jacobs, AAG
Terri L. Griffiths, SAAG
Virgin Islands Department of Justice
St. Thomas, VI
     For the defendants.


                                 ORDER

GÓMEZ, J.

    In 2008, the United States of America filed this action

against the Territory of the Virgin Islands and the Virgin
USA v. VIPD, et. al.
Civil No. 8-158
Order
Page 2

Islands Police Department (“VIPD”) pursuant to the Violent Crime

Control and Law Enforcement Act of 1994, 42 U.S.C. § 14141.

      In March 2009, the Court approved the Consent Decree in

this matter. In the Consent Decree, the VIPD agreed to implement

comprehensive reforms to ensure that the VIPD delivers

constitutional, effective policing services that promote public

safety and police integrity. The Consent Decree requires a

complete review and update of VIPD’s use of force policies,

training, and practices, as well as the implementation of

internal and external systems of accountability that will ensure

the sustainability of critical reforms.

      Implementing sustainable reforms at VIPD is a significant

undertaking. It requires strategic planning, ongoing

collaboration, continuous program development and evaluation,

and consistent investment in human and other resources.

      Currently, the VIPD Consent Decree is the oldest unresolved

consent decree against any police department in the United

States. In light of that history, the Court appointed Robert

McNeilly, an expert on police practices, and directed him to

assess the cause of the VIPD’s delay in achieving substantial

compliance with the Consent Decree. In a responsive

comprehensive report, McNeilly indicates that a significant

reason that the VIPD has not achieved compliance with the terms
USA v. VIPD, et. al.
Civil No. 8-158
Order
Page 3

of the Consent Decree over the past nine years has been the

constant change in leadership1 experienced by the VIPD. See

Progress of the Virgin Islands Consent Decree, ECF 346-1, at 3.

Importantly, McNeilly noted that the VIPD “has made considerable

gains in compliance during the past several years due to

committed leadership among the higher ranks in the department,”

but that “any change in leadership in the department could

disrupt progress towards compliance without available trained

and experienced managers to continue to move the department into

compliance.” Id.

        In light of that assessment, VIPD designated certain

principals to steer the VIPD towards substantial compliance.

That effort has borne fruit as the VIPD appears to be on the

verge of achieving substantial compliance with all provisions of

the Consent Decree before 2019. To the extent that critical

milestone is achieved, it must be monitored and maintained for

two years.

        The Court recognizes that the executive branch may change

the position or status of certain principals associated with the

VIPD. The Court also recognizes the need to achieve and foster

compliance with the provisions of the Consent Decree; and the




1   The VIPD has had seven different commissioners over the past nine years.
USA v. VIPD, et. al.
Civil No. 8-158
Order
Page 4

need to be timely apprised of any developments that may affect

sustained compliance.

      The premises considered, it is hereby

      ORDERED that the parties shall file a notice with the Court

advising the Court of any change in position or status of any

principal involved in this matter, including counsel, at least

seven days in advance of the effective date of any change in

status or position; provided, however, that, such notice to the

Court shall be filed immediately if a principal is afforded less

than seven days notice before a change in status or position is

effective.



                                    S\
                                         Curtis V. Gómez
                                         District Judge
